Case 2:19-cv-00085-JMS-DLP Document 142-3 Filed 03/09/20 Page 1 of 1 PageID #: 3659


                                                                   6

  1 search terms that are relevant to our claims in establishing
  2 knowledge with regard to the issues in the case.
  3              Previously, Mr. Todd -- or, excuse me, counsel for
  4 Ocwen has indicated that the first three, you know, are not
  5 objectionable.      Certainly, he did not agree to produce them
  6 and is standing on the objection that this is a conversation
  7 going on with the client about whether or not these can be
  8 produced and how they can be produced.           So, to date, we're
  9 still trying to sort through the weeds and figure out a path
 10 to go forward.
 11              THE COURT:    Mr. Kern, in regards to the e-mail
 12 correspondence -- and I think the search terms that we're
 13 referring to are the address, the name Roger Todd, and then
 14 the loan number?
 15              MR. KERN:    Yes.   Yes, Your Honor.      I believe -- and
 16 this case has been moving fast, there's a lot going on, so I
 17 think it was yesterday, but it may have been the day before,
 18 but I had spoken with Travis and Mr. Wooten about it.              The
 19 first three, where we're at on those is, there's no relevancy
 20 objection to those.       It is a loan number, it is Mr. Todd's
 21 name, and it is the property address.
 22              And I believe what we proposed to do was for me to,
 23 I guess, start the process of seeing the steps that would need
 24 to be taken to complete an e-mail search for those terms, in
 25 terms of how it can be done and the costs associated with it.




                                                                 Exhibit C
